Exhibit 99-2 K o o r I n d u s t r i e s L t d Directors’ Report For the First Nine Months and Third Quarter of 2007 We are pleased to submit the condensed unaudited financial statements of Koor Industries Ltd for the nine months and third quarter of 2007, ended September 30, 2007. Koor Industries Ltd (the “Company”) is a member of the IDB Group and is one of the most prominent holding companies in Israel, investing in companies operating in a range of business segments.The Company, together with its wholly owned subsidiaries (“Koor”), generally invests in investees where it obtains influence in their direction and management. 1. Results of operations The Company’s net earnings for the first nine months of 2007 was about NIS 737 million, with basic earnings per share of about NIS 44.3, compared with earnings of about NIS 15 million and basic earnings per share of about NIS 0.9 for the first nine months of 2006. The Company’s net earnings for Q3 2007 was about NIS 462 million, with basic earnings per share of about NIS 27.8, compared with earnings of about NIS 7 million and basic earnings per share of about NIS 0.5 for Q3 2006. Breakdown of Koor’s financial results: First Nine Months of Third Quarter of Full Year 2007 2006 2007 2006 2006 Unaudited Unaudited Audited M i l l i o n N I S Koor’s equity in the operating results of investee companies, net 244 122 13 32 46 Gain from sale of investments, net of impairment 599 5 539 - 47 Administrative, financing and other expenses, net (106 ) (112 ) (90 ) (25 ) (134 ) Net earnings (loss) 737 15 462 7 (41 ) Basic earnings (loss) per share (in NIS) 44.3 0.9 27.8 0.5 (2.0 ) 1.1 Koor’s equity in the operating results of investee companies, net Koor's equity in the operating results (loss) for the first nine months of the year Koor's equity in the operating results (loss) for third quarter of 2007 2006 Change 2007 2006 Change M i l l i o n N I S Makhteshim Agan 262 186 41 % 65 40 63 % ECI 58 17 241 % (19 ) 12 n/a Telrad 8 (77 ) n/a 4 (12 ) n/a ECTel (6 ) (0 ) n/a (1 ) (0 )* n/a Other Companies (21 ) (25 ) 16 % (23 ) 9 n/a Excess cost and other adjustments (57 ) 21 ** n/a (13 ) (17 ) 24 % Total 244 122 100 % 13 32 (59 %) * ECTel has been treated as an affiliated company since Q3 2006. The reported amount is lower than NIS 0.5 million. ** Including profit of NIS 62 million for cumulative effect of change in accounting method (cancellation of provision for losses in respect of securities convertable into shares in investees, pursuant to first-time implementation of Standard 22). 1 K o o r I n d u s t r i e s L t d Directors’ Report For the First Nine Months and Third Quarter of 2007 1.2 Gain from sale of investments, net of impairment First Nine Months of Third Quarter of 2007 2006 2007 2006 M i l l i o n N I S Gain from sale of investments, net of impairment 599 5 539 - In Q3 2007 this item included in particular: capital gain of about NIS 514 million from the sale of our holdings in ECI and about NIS 27 million from the sale of part of our holdings in Elbit Systems Ltd (“Elbit Systems”), for which the consideration was received this quarter. In the first nine months of 2007, this gain included capital gain of about NIS 15 million from the sale of our holdings in Knafaim Holdings Ltd, capital gain of about NIS 14 million from the sale of our holdings in Sheraton Moriah (Israel) Ltd, capital gain of about NIS 10 million from the sale of part of our holdings in Elbit Systems, the consideraiton for which was received in Q1, and capital gain of about NIS 23 million from the sale of our holdings in Scopus Video Networks Ltd. In Q3 and the first nine months of 2006 this item included in particular: capital gain of about 4 million from the divestment of our holdings in Koor Trade Ltd. 1.3 Administrative, financing and other expenses, net First Nine Months of Third Quarter of 2007 2006 2007 2006 M i l l i o n N I S Administrative, taxes and other expenses, net (14 ) (32 ) (6 ) (1 ) Financing expenses, net (92 ) (80 ) (84 ) (24 ) Total administrative, financing and other expenses, net (106 ) (112 ) (90 ) (25 ) The main impact of this item in Q3 and the first nine months of 2007 was: In the first nine months of 2007 a reduction in administrative, tax and other expenses, net, was recorded, mainly on account of a reduction in the number of employees and office-holders. In Q3, notwithstanding the foregoing, there was an increase in administrative, tax and other expenses, net, on account of a reduction in revenues from management fees and dividends. Similarly, in Q3 and the first nine months of 2007, an increase was recorded in financing expenses, net, on account of higher rates of inflation during the period and a decrease in the exchange rate of the NIS against the USD, mainly during the third quarter. The increase in financing expenses was in part restrained by a reduction in average net borrowings. The main impact of this item in Q3 and the first nine months of 2006 was: An increase in administrative, taxes and other expenses, net, on account of expenses related to the retirement of employees and office-holders, and an increase in financing expenses, net, on account of the increase in average net borrowings. In Q3 a relative reduction was recorded in financing expenses on account of a slight increase in the rate of inflation during the quarter and from an increase in earnings from tradable securities. 2 K o o r I n d u s t r i e s L t d Directors’ Report For the First Nine Months and Third Quarter of 2007 2. Segments of operation 2.1 Earnings before financing expenses and income tax, by operating segment (“Contribution of business segment”) First Nine Months of Third Quarter of Full Year 2007 2006 2007 2006 2006 M i l l io nN IS Agrochemicals 208 163 52 24 66 Tele-Communications Equipment 560 (79 ) 489 (1 ) (122 ) Venture capital investments 17 (12 ) (7 ) 2 40 Other holdings 54 2 26 1 12 Total 839 74 560 26 (4 ) 2.1.1. Agrochemicals business segment First Nine Months of Third Quarter of 2007 2006 2007 2006 M i l l io nN IS Contribution of business segment 208 163 52 24 The main change in the results of the segment in the first nine months and Q3 2007 compared with the corresponding periods in the previous year was due to the improvement in Makhteshim Agan’s financial results and the increase in the level of Koor’s holding percentage in Makhteshim Agan. Below follows a description of the business activity of the company in this business segment during the reporting period: Makhteshim Agan (held 39%), reported the following financial results: First Nine Months of Third Quarter of 2007 2006 Increase (decrease) 2007 2006 Increase (decrease) Million USD % Million USD % Revenues 1,605 1,360 18 % 496 408 22 % Gross profit 551 475 16 % 164 137 20 % Operating income 251 194 29 % 63 44 43 % Financing expenses 38 33 15 % 15 7 114 % Net profit 158 122 29 % 39 24 62 % 3 K o o r I n d u s t r i e s L t d Directors’ Report For the First Nine Months and Third Quarter of 2007 The improved results of Makhteshim Agan in the first nine months and in Q3 2007 compared with the corresponding period last year, stems from several positive factors: 1. An increase in the prices of agricultural products, which caused an increase in demand for Makhteshim Agan products; 2. Relatively favorable weather conditions in most geographic areas in which Makhteshim Agan operates, which created greater than expected demand for crop protection products and contributed to a recovery of the market, which had been impacted by difficult weather conditions in 2006; 3. A material increase in product sales in the southern hemisphere, mainly in Brazil, largely due to significant growth in planted areas and demand for crop-protection products; 4. Makhteshim Agan reports its results in US Dollars, and thus the strengthening of various currencies (mainly the Real and the Euro) against the US Dollar impacted positively on the increase in revenues, notwithstanding the strengthening of the Shekel, which increased local expenses in Israel. 2.1.2 Telecommunications Equipment business segment First Half of Second Quarter of 2007 2006 2007 2006 M i l l io nN IS Contribution of business segment 560 (79 ) 489 (1 ) The main changes in the results of the business segment in the first nine months and Q3 of 2007 compared to the corresponding period last year were due to the income recorded in Q3 from the current activities of ECI and the sale of our holdings therein, which came to NIS 495 million. There was additional positive impact from the improvement in the financial results of Telrad. 2.1.3 Venture Capital Investments business segment First Nine Months of Third Quarter of 2007 2006 2007 2006 M i l l io nN IS Contribution of business segment 17 (12 ) (7 ) 2 The main change in the segment's financial results in the first nine months and Q3 of 2007 compared with the same period in 2006 stems from the operating results of Koor Corporate Venture Capital, as detailed below. Below follows a description of the business activity of the entity in this business segment during the reporting period: Koor Corporate Venture Capital (100%), reported the following financial results: First Nine Months of Third Quarter of 2007 2006 2007 2006 Million NIS Million NIS Revenues 17 (4 ) - - Net profit 17 (12 ) (7 ) 2 4 K o o r I n d u s t r i e s L t d Directors’ Report For the First Nine Months and Third Quarter of 2007 The increase in revenues of Koor Venture Capital in the first nine months of 2007 as compared with the corresponding period last year has been due mainly to the capital gain attributable to the partnership from the sale of its complete holdings in Scopus Video Networks Ltd, as well as the cancellation of the provision for impairment made in previous periods. The increase in net income during the first nine months of 2007 as compared with the corresponding period last year also stems from the above reason, as well as that in the corresponding period last year provisions were made for impairment in venture capital investments. The reduction in net income in Q3 2007 as compared with the corresponding quarter last year was due to a provision made for impairment this quarter. 2.1.4 Other Holdings business segment First Nine Months of Third Quarter of 2007 2006 2007 2006 M i l l io nN IS Contribution of business segment 54 2 26 1 The main change in the financial results of this business segment in Q3 2007 as compared with the corresponding quarter last year was due to a capital gain caused by the disposal of our holdings in Elbit Systems. The change in the financial results of the business segment in the first nine months of 2007 as compared with the corresponding period last year has also mainly been due to the sale of our holdings in Elbit Systems, which partly took place in Q1 2007 and partly in Q3 2007, and also because in 2006 the financial results of Epsilon were included only from Q2 (the date of acquisition thereof), whereas in 2007 the financial results of Epsilon were included for three quarters. 3. Main changes in the holdings of the Company and its investees during Q3 2007 3.1 In September 2007 ECI, an investee company of Koor at that date (approx. -28%), completed the merger transaction whereby ECI was completely sold to the Swarth Group under the control of Mr. Shaul Shani, and to various funds, of which Ashmore Investment Management was appointed their investments manager, in a transaction worth about USD 1.2 billion. The income received for Koor’s shares in ECI came to about USD 330 million. Upon completion of the transaction, Koor has recorded in Q3 2007 a capital gain of about NIS 514 million. For further information, refer to Note 3 (B) to the Financial Statements. 3.2 In November 2006 an agreement was signed for the sale of most (about 5.5%) of Koor’s holdings in Elbit Systems Ltd to Federman Enterprises Ltd for about USD 70 million. In September 2007 the final phase of the transaction was completed, when the balance of the consideration still to be paid, was transferred (about USD 44 million, including interest), and the balance of holdings in Elbit Systems (about 3.3%), that were being held in escrow, were transferred to the purchasers. For further information, refer to Note 3 (F) to the Financial Statements. 3.3 During the quarter, Koor acquired Makhteshim Agan shares in consideration for a total amount of NIS 24 million. For further information on this subject, see Note 3 (A) to the Financial Statements. 5 K o o r I n d u s t r i e s L t d Directors’ Report For the First Nine Months and Third Quarter of 2007 3.4 During the quarter, Koor invested USD 1.5 million in the Indivision private equity fund, which invests in the retail sector in India. Following quarter end, Koor invested a further USD 3 million in the fund. Koor’s total commitment to invest in the fund is USD 15 million, of which Koor has invested USD 8.25 million at the Report Date. 4. Dividend 4.1 In August 2007, Koor’s Board of Directors decided to distribute a dividend of a total amount of NIS 150 million, representing NIS 9.0202 per share. The dividend was paid in September 2007 4.2 At the date the financial statements were approved, the Company’s Board of Directors decided to distribute a cash distribution of approximately NIS 380 million, representing NIS 22.86 per share. Distribution of the dividend shall take place on December 10, 2007, the record date being November 25, 2007 and the exdividend date November 26, 2007 5. Financial situation and sources of finance 5.1 September 30, 2007 December 31, 2006 Million NIS Total assets in consolidated balance sheet 5,983 5,504 Investments in associated companies in the consolidated balance sheet 2,690 3,322 Shareholders’ equity 2,724 2,189 Surplus of current assets over current liabilities in the consolidated balance sheet 2,680 860 Surplus of financial liabilities over Koor’s financial assets 168 * 1,670 * This balance does not include future receipts of about NIS 40 million expected to be received in 2007 and 2008 for transactions completed in 2007. 5.2 First Nine Months of Third Quarter of 2007 2006 2007 2006 M i l l io nN
